Exhibit 10 (n)

 

 

 

2002 Employee and Director Stock Incentive Plan

(As Amended August 8, 2002)

 

 

 

Maytag Corporation

 

May 10, 2002

 



--------------------------------------------------------------------------------

 

Contents

 

Article 1.

 

Establishment, Objectives, and Duration

Article 2.

 

Definitions

Article 3.

 

Administration

Article 4.

 

Shares Subject to the Plan and Maximum Awards

Article 5.

 

Eligibility and Participation

Article 6.

 

Stock Options for Employees

Article 7.

 

Stock Appreciation Rights

Article 8.

 

Restricted Stock

Article 9.

 

Performance Shares and Performance Units

Article 10.

 

Other Incentive Awards

Article 11.

 

Stock Options for Non-Employee Directors

Article 12.

 

Termination of Non-Employee Directors’ Retirement Plan

Article 13.

 

Performance Measures

Article 14.

 

Beneficiary Designation

Article 15.

 

Deferrals

Article 16.

 

Rights of Employees

Article 17.

 

Change of Control

Article 18.

 

Amendment, Modification, and Termination

Article 19.

 

Withholding

Article 20.

 

Indemnification

Article 21.

 

Successors

Article 22.

 

Legal Construction

 



--------------------------------------------------------------------------------

Maytag Corporation

2002 Employee and Director Stock Incentive Plan

 

Article 1. Establishment, Objectives and Duration

 

1.1    Establishment.  Maytag Corporation, a Delaware corporation (hereinafter
referred to as the Company), hereby establishes an incentive compensation plan
to be known as the Maytag Corporation 2002 Employee and Director Stock Incentive
Plan (hereinafter referred to as the Plan), as set forth in this document. The
Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, and Other Incentive Awards.

 

Subject to approval by the Company’s stockholders, the Plan shall become
effective as of May 10, 2002 (the Effective Date) and shall remain in effect as
provided in Section 1.3 herein. If the Plan is approved, new awards will no
longer be made from the 2000 Employee Stock Incentive Plan or the 1998
Non-Employee Directors’ Stock Option Plan.

 

1.2    Objectives. The objectives of the Plan are to optimize the long-term
profitability and growth of the Company through incentives which are consistent
with the Company’s goals and which link and align the personal interests of
Participants to those of the Company’s stockholders; to provide Participants
with an incentive for excellence in individual performance; and to promote
teamwork among Participants.

 

The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success and to allow Participants to
share in the success of the Company.

 

1.3    Duration. The Plan shall commence on the Effective Date, as described in
Section 1.1 hereof, and shall remain in effect, subject to the right of the
Board of Directors to amend or terminate the Plan at any time pursuant to
Article 18 hereof, until all Shares subject to it shall have been purchased or
acquired according to the Plan’s provisions. However, in no event may an Award
be granted under the Plan on or after May 10, 2012.

 

Article 2. Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

 

2.1    “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares, Performance Units, or Other Incentive
Awards.

 



--------------------------------------------------------------------------------

2.2    “Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award
granted under this Plan.

 

2.3    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d–3 of the General Rules and Regulations under
the Exchange Act.

 

2.4    “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

2.5    “Cause” shall mean the occurrence of any one or more of the following:
the Participant’s commission of any act or acts involving dishonesty, fraud,
illegality, moral turpitude, or other significant misconduct as determined in
the discretion of the Committee’s delagee.

 

2.6    “Change of Control” of the Company shall mean:

 

(a) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 2.6, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company; (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) below; or

 

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation similar corporate transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and

 



--------------------------------------------------------------------------------

 

entities who were the Beneficial Owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, twenty percent (20%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board of Directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.8    “Committee” means the Compensation Committee of the Board, as specified
in Article 3 herein, or such other Committee appointed by the Board to
administer the Plan with respect to grants of Awards.

 

2.9    “Company” means Maytag Corporation, a Delaware corporation, as well as
any successor to such entity as provided in Article 21 herein.

 

2.10    “Director” means any individual who is a member of the Board.

 

2.11    “Disability” shall have the meaning ascribed to such term in the
Participant’s governing long-term disability plan.

 

2.12    “Disaffiliation” of a Subsidiary means the Company’s ceasing to have a
majority voting interest in that entity for any reason (including, without
limitation, as a result of a public offering, or a spinoff or sale by the
Company, of the stock of the Subsidiary).

 

2.13    “Effective Date” shall have the meaning ascribed to such term in Section
1.1 herein.

 

 

5



--------------------------------------------------------------------------------

 

2.14    “Employee” means any employee of the Company or Subsidiary. Non-Employee
Directors shall not be considered Employees under this Plan unless specifically
designated otherwise.

 

2.15    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

2.16    “Fair Market Value” shall be determined on the basis of the average of
the high and low transaction prices of a share of Common Stock, during normal
business hours, as reported in the New York Stock Exchange Composite
Transactions on the date as of which such value is being determined or, if there
shall be no reported transactions on such date, on the next preceding date for
which sales were reported. In the event that a Participant uses a cashless
exercise method or a share withholding method to exercise an Option, as provided
in Section 6.6 herein, Fair Market Value shall be based on the sale price of the
shares sold to pay the option exercise price.

 

2.17    “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.

 

2.18    “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 herein and which is designated as an Incentive Stock
Option and which is intended to meet the requirements of Code Section 422.

 

2.19    “Insider” shall mean an individual who is, on the relevant date, an
officer, director or ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

 

2.20    “Named Executive Officer” means a Participant who the Committee
determines may be, as of the date of vesting and/or payout of an Award, as
applicable, a “covered employee”, as defined in Code Section 162(m) or any
successor statute, and the regulations promulgated thereunder.

 

2.21    “Non-Employee Director” means an individual who is a member of the Board
but who is not an Employee of the Company or Subsidiary.

 

2.22    “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 herein and which is not intended to meet the
requirements of Code Section 422.

 

2.23    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6 herein.

 

2.24    “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.25    “Other Incentive Award” means an award granted pursuant to Article 10
hereof.

 

2.26    “Participant” means an Employee or Non-Employee Director who has
outstanding an Award granted under the Plan.

 

6



--------------------------------------------------------------------------------

 

2.27    “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).

 

2.28    “Performance Period” means the time period during which performance
goals must be achieved with respect to an Award, as determined by the Committee,
but which period shall not be shorter than three years.

 

2.29    “Performance Share” means an Award granted to a Participant, as
described in Article 9 herein.

 

2.30    “Performance Unit” means an Award granted to a Participant, as described
in Article 9 herein.

 

2.31    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way, and the Shares are subject to
a substantial risk of forfeiture, as provided in Article 8 herein.

 

2.32    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
group as defined in Section 13(d) thereof.

 

2.33    “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.

 

2.34    “Restricted Stock Unit” means an Award representing the right to receive
a specified number of Shares of Maytag common stock in the future, subject to
such terms and conditions as the Committee may specify. Restricted Stock Units
may have dividend equivalent rights, which may be deemed reinvested in
additional restricted stock units. The holder of Restricted Stock Units will not
have any rights as a shareholder unless and until Shares are actually delivered
to him or her.

 

2.35    “Retirement” means, in the case of a Participant who is an Employee,
severance from employment with the Company or its Subsidiaries on or after the
date on which the Participant becomes eligible to receive normal or early
retirement benefits under the Maytag Corporation Employees Retirement Plan, or
such successor plan as may be implemented in the future, and in the case of a
Participant who is a Non-Employee Director, departure from the Board under
circumstances that constitute “retirement” under the applicable policies of the
Company at the time of such departure.

 

2.36    “Shares” means the shares of common stock of the Company.

 

2.37    “Share Pool” means the number of shares available under Section 4.1, as
adjusted for Awards and payouts under Section 4.2 and as adjusted pursuant to
Section 4.3.

 

2.38    “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.

 

 

7



--------------------------------------------------------------------------------

 

2.39    “Subsidiary” means any corporation, partnership, joint venture,
affiliate or other entity in which the Company has a majority voting interest
and which the Committee designates as a participating entity in the Plan.

 

2.40    “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
forfeited).

 

 

Article 3.    Administration

 

3.1    The Committee. The Plan shall be administered by the Compensation
Committee of the Board, or (subject to the following) by any other Committee
appointed by the Board. The members of the Committee shall be appointed from
time to time by, and shall serve at the discretion of, the Board of Directors.
The Board may delegate to the Committee any or all of the administration of the
Plan. To the extent that the Board has delegated to the Committee any authority
and responsibility under the Plan, all applicable references to the Board in the
Plan shall be to the Committee. The Committee shall have the authority to
delegate administrative duties to officers or Directors of the Company.

 

3.2    Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein, the Committee shall have full power, in its discretion to
select Employees who shall participate in the Plan; determine the sizes and
types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan (including the inclusion of any additional restrictions
not explicitly stated in the Plan); construe and interpret the Plan and any
Award Agreement or other agreement or instrument entered into under the Plan;
establish, amend or waive rules and regulations for the Plan’s administration;
and (subject to the provisions of Article 18 herein) amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the discretion of the Committee as provided in the Plan. Further, the
Committee shall make all other determinations, in its discretion, which may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate the authority granted to it herein. In no event shall
the Committee cancel any outstanding Stock Option for the purpose of re-issuing
the Option to the Participant at a lower exercise price or, except as
contemplated by Section 4.3 herein, reduce the Option price of an outstanding
Option.

 

3.3    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its shareholders, Employees, Participants, and their estates and
beneficiaries.

 

 

Article 4.    Shares Subject to the Plan and Maximum Awards

 

4.1    Number of Available Shares. Subject to adjustment as provided in Section
4.3 herein, the number of Shares hereby reserved for issuance under the Plan
shall be Three Million, Three Hundred Thousand (3,300,000). However, the
aggregate maximum number of Shares of Restricted Stock, Freestanding SARs,
Performance Shares and

 

8



--------------------------------------------------------------------------------

 

Shares relating to Other Incentive Awards which may be granted pursuant to
Articles 7, 8 and 10 herein, shall be Five Hundred Thousand (500,000). Of the
500,000 Shares in the foregoing sentence, all but 150,000 Shares are required to
be tied to performance-based goals and a period of performance of at least one
year in duration.

 

(a) Subject to adjustment as provided in Section 4.3 herein, the maximum
aggregate number of Shares covered by Options and Freestanding SARs granted in
any fiscal year to any Employee shall be one million (1,000,000).

 

(b) Subject to adjustment as provided in Section 4.3 herein, the maximum
aggregate number of Shares of Restricted Stock and Performance Shares that may
be paid out in Shares, in each case designed to comply with the
Performance-Based Exception, that may be granted in any fiscal year to any
Employee shall be three hundred thousand (300,000).

 

(c) The maximum aggregate cash payout (including Performance Units and Other
Incentive Awards that may be paid out in cash) with respect to Awards granted in
any fiscal year to any Employee shall be five million dollars ($5,000,000).

 

4.2    Share Pool Adjustments for Awards and Payouts. The following Awards and
Payouts shall reduce, on a one for one basis, the number of shares available
under the Share Pool:

 

(a) An Award of an Option;

 

(b) An Award of an SAR (except a Tandem SAR);

 

(c) An Award of Restricted Stock;

 

(d) An Award or a payout of a Performance Share that may be paid in Shares;

 

(e) An Award or a payout of a Performance Unit that may be paid in Shares; and

 

(f) An Award or payout of Other Incentive Awards that may be paid in Shares.

 

The following transactions shall restore, on a one for one basis, the number of
shares available under the Share Pool:

 

(a) A payout of an SAR, Tandem SAR, Restricted Stock Award, Performance Units,
Performance Share or Other Incentive Awards in the form of cash;

 

(b) A cancellation, termination, expiration, forfeiture or lapse for any reason
(with the exception of the termination of a Tandem SAR upon exercise of the
related Options or the termination of a related Option upon exercise of the
corresponding Tandem SAR) of any Shares subject to an Award;

 

(c) Payment of an Option Price or tax withholding obligation with previously
acquired Shares or by withholding Shares which otherwise would be acquired on
exercise (i.e., the Share Pool shall be increased by the number of Shares turned
in or withheld as payment of the exercise price for tax withholding obligation);
provided, that such Shares shall not be available for grants of ISOs; and

 

 

9



--------------------------------------------------------------------------------

 

(d) A repurchase of Shares by the Company on the open market or otherwise,
having a value at the time of repurchase equal to or less than the aggregate
cash proceeds received by the Company by reason of the payment of Option Prices
upon the exercise of Options; provided, that such Shares shall not be available
for grants of ISOs.

 

4.3    Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off or other distribution of
stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares available in the Share Pool, the number
and class of and/or price of Shares subject to outstanding Awards and the number
of Shares set forth in Sections 4.1 and 11.1, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that the number of Shares
subject to any Award shall always be a whole number. Such adjustments may
include, without limitation, (i) the cancellation of outstanding Awards in
exchange for payments of cash, property, or a combination thereof having an
aggregate value equal to the value of such Awards, (ii) the substitution of
other property (including, without limitation, other securities) for the Stock
covered by outstanding Awards, and (iii) in connection with any Disaffiliation
of a Subsidiary, arranging for the assumption, or replacement with new awards,
of Awards held by Participants employed by the affected Subsidiary by the
Subsidiary or an entity that controls the Subsidiary following the
Disaffiliation.

 

 

Article 5.    Eligibility and Participation

 

5.1    Eligibility. Persons eligible to participate in this Plan include all
officers and other Employees, as determined by the Committee, including
Employees who are members of the Board and Employees who reside in countries
other than the United States of America, and all Non-Employee Directors.

 

5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees and
Non-Employee Directors, those to whom Awards shall be granted and shall
determine the nature and amount of each Award.

 

 

Article 6.    Stock Options for Employees

 

6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to one or more Participants in such number and upon such
terms and at any time and from time to time as shall be determined by the
Committee.

 

6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO or an NQSO.

 

 

10



--------------------------------------------------------------------------------

 

6.3    Option Price. The Option Price shall be at least equal to one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted and which Option Price may not be subsequently changed except pursuant
to Section 4.3 hereof.

 

6.4    Duration of Options. Unless otherwise designated by the Committee at the
time of grant, no Option shall be exercisable later than the tenth (10th)
anniversary date of its grant.

 

6.5    Exercise of Options. Each Option shall be exercisable at such times and
be subject to such restrictions and conditions as the Committee shall in each
instance approve, which need not be the same for each Option or for each
Participant.

 

6.6    Payment. Each Option shall be exercised by the delivery of a written
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares (or arrangement made for such payment by a broker or similar person
satisfactory to the Company).

 

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent, or (b) by tendering (including by
attestation) previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price (provided that if any
Shares which are tendered were not purchased by the Participant on the open
market, such Shares must have been held by the Participant for at least six (6)
months prior to their tender) or (c) by a combination of (a) and (b).

 

The Committee also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to the Participant, in the Participant’s
name (or another name satisfactory to the Company). Share certificates in an
appropriate amount based upon the number of Shares purchased under the
Option(s).

 

6.7    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, without limitation, restrictions under applicable
Federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded and under any blue sky or
state securities laws applicable to such Shares.

 

6.8    Termination of Employment. Each Award Agreement shall set forth the
extent to which, and the period within which, the Participant shall have the
right to exercise an Option following termination of the Participant’s
employment with the Company and/or its Subsidiaries. A Participant employed by a
Subsidiary shall be considered to have had termination of employment if there
occurs a Disaffiliation of that Subsidiary, unless either (i) the Participant
is, immediately after the Disaffiliation, an employee of the Company or one of
the remaining Subsidiaries, or (ii) in connection with

 

11



--------------------------------------------------------------------------------

the Disaffiliation, the Awards held by the Grantee are assumed, or replaced with
new awards, by the former Subsidiary or an entity that controls the former
Subsidiary following the Disaffiliation.

 

Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement, need not be uniform among all Options
and may reflect distinctions based on the reasons for termination of employment.

 

Subject to Article 17, in the event that a Participant’s Award Agreement does
not set forth such termination provisions, the following termination provisions
shall apply:

 

(a) Retirement. Subject to paragraph (b) below and unless otherwise specified in
the Award Agreement, if a Participant’s employment with the Company and/or its
Subsidiaries terminates by Retirement, unvested shares will vest according to
the original vesting terms of the Option; vested shares may thereafter be
exercised by the Participant until and including the expiration date of the
Option.

 

(b) Cause. Notwithstanding anything to the contrary in the Plan or in any Award
Agreement, if a Participant’s employment with the Company is terminated by the
Company for Cause, each vested or unvested Option held by the Participant on the
date of termination of employment shall be automatically cancelled as of the
effective date of the Participant’s termination of employment.

 

(c) Death. Subject to paragraph (b) above and unless otherwise specified in the
Award Agreement, if a Participant’s employment with the Company and/or its
Subsidiaries terminates by reason of Death, each Option held by the Participant
shall vest in full and may thereafter be exercised by the Participant (or the
Participant’s legal representative, executor, administrator, beneficiary or
similar person) until and including the earliest to occur of (i) the date which
is one year (or such other period as set forth in the Award Agreement) after the
effective date of the Participant’s termination of employment or date of death
and (ii) the expiration date of the Option, as applicable.

 

(d) Disability. Subject to paragraph (b) above and unless specified in the Award
Agreement, if a Participant becomes Disabled (as defined in the long-term
disability policy) but continues to be an Employee, unvested shares will vest
according to the original vesting terms of the Option, and the period of time
allowed for the Participant (or the Participant’s legal representative) to
exercise the Option will end on the expiration date of the Option. If the
Participant is disabled and terminates for any reason, the provisions of
paragraph (e) below apply.

 

(e) Other Termination. Subject to paragraph (b) above and unless otherwise
specified in the Award Agreement, if a Participant’s employment with the Company
and/or its Subsidiaries terminates for any reason other than Retirement, Death
or for Cause, each Option held by the Participant shall be exercisable only to
the extent that the Option, as applicable, is exercisable on the effective date
of the Participant’s termination of employment and may thereafter be exercised
by the Participant (or the Participant’s legal representative or similar person)
until and including the earliest to occur of (i) the date which is three months
(or such other period as set forth in the

 

12



--------------------------------------------------------------------------------

Award Agreement) after the effective date of the Participant’s termination of
employment and (ii) the expiration date of the Option, as applicable.

 

6.9    Nontransferability of Options.

 

(a) Incentive Stock Options. No ISO may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, each ISO shall be exercisable during a
Participant’s lifetime only by such Participant.

 

(b) Nonqualified Stock Options. Except as otherwise provided in an Award
Agreement, no NQSO may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in an Award Agreement, each
NQSO shall be exercisable during a Participant’s lifetime only by such
Participant.

 

 

Article 7.    Stock Appreciation Rights

 

7.1    Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SAR.

 

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.

 

The Committee shall designate, at the time of grant, the grant price of a
Freestanding SAR which grant price shall at least equal the Fair Market Value of
a Share on the date of grant of the SAR. The grant price of Tandem SARs shall
equal the Option Price of the related Option. Grant prices of SARs shall not be
subsequently changed except pursuant to Section 4.3 hereof.

 

7.2    Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

 

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.

 

7.3    Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

 

 

13



--------------------------------------------------------------------------------

 

7.4    SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.

 

7.5    Term of SARs. Unless otherwise designated by the Committee, the term of
an SAR term shall not exceed ten (10) years.

 

7.6    Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a) The difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by

 

(b) The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof

 

7.7    Termination of Employment. The provisions of Section 6.8 shall apply to
SARs.

 

7.8    Nontransferability of SARs. Except as otherwise provided in an Award
Agreement, no SAR may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in an Award Agreement, each
SAR shall be exercisable during the Participant’s lifetime only by such
Participant.

 

 

Article 8.    Restricted Stock

 

8.1    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.

 

8.2    Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by an Award Agreement that shall specify the Period(s) of Restriction,
the number of Shares of Restricted Stock granted and such other provisions as
the Committee shall determine.

 

8.3    Transferability. Except as provided in this Article 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
or upon earlier satisfaction of any other conditions, as specified by the
Committee in its sole discretion and set forth in the Restricted Stock
Agreement. Except as otherwise provided in an Award Agreement, all rights with
respect to shares of Restricted Stock shall be available to the Participant
during Participant’s lifetime only to such Participant.

 

8.4    Other Restrictions. Subject to Article 13 herein, the Committee may
impose such other conditions and/or restrictions on any Shares of Restricted
Stock as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals
(Company-wide, divisional and/or

 

14



--------------------------------------------------------------------------------

individual), time-based restrictions on vesting following the attainment of the
performance goals and/or restrictions under applicable Federal or state
securities laws.

 

The Company shall retain the certificates representing Shares of Restricted
Stock in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock shall
become freely transferable by the Participant after the last day of the
applicable Period of Restriction.

 

8.5    Voting Rights. Unless otherwise designated by the Committee at the time
of grant, a Participant may exercise full voting rights with respect to Shares
of Restricted Stock during the Period of Restriction.

 

8.6    Dividends and Other Distributions. Unless otherwise designated by the
Committee at the time of grant, Participants holding Shares of Restricted Stock
shall be credited with regular cash dividends paid with respect to the
underlying Shares while they are so held during the Period of Restriction. The
Committee may apply any restrictions to the dividends that the Committee deems
appropriate. Without limiting the generality of the preceding sentence, if the
grant or vesting of Shares of Restricted Stock granted to a Named Executive
Officer is designed to comply with the requirements of the Performance-Based
Exception, the Committee may (but need not) apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Shares of
Restricted Stock, such that the dividends and/or the Shares of Restricted Stock
maintain eligibility for the Performance-Based Exception.

 

8.7    Termination of Employment. Each Restricted Stock Award Agreement shall
set forth the extent to which the Participant shall have the right to receive
unvested Shares of Restricted Stock, following termination of the Participant’s
employment with the Company and/or its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement, need not be uniform among all Shares of Restricted Stock and
may reflect distinctions based on the reasons for termination of employment;
provided, however that, except in the cases of terminations connected with a
Change of Control and terminations by reason of death or Disability, the vesting
of Shares of Restricted Stock which qualify for the Performance-Based Exception
and which are held by Named Executive Officers shall not occur prior to the time
they otherwise would have, but for the employment termination.

 

 

Article 9.    Performance Shares and Performance Units

 

9.1    Grant of Performance Shares/Units. Subject to the terms of the Plan,
Performance Shares and/or Performance Units may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.

 

9.2    Value of Performance Shares/Units. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.
Each Performance Unit shall have an initial value that is established by the
Committee at the

 

15



--------------------------------------------------------------------------------

time of grant. The Committee shall set performance goals in its discretion
which, depending on the extent to which they are met, will determine the number
and/or value of Performance Shares/Units that will be paid out to the
Participant. For purposes of this Article 9, the time period during which the
performance goals must be met shall be called a Performance Period.

 

9.3    Earning of Performance Shares/Units. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Shares/Units shall be entitled to receive payout on the number and value of
Performance Shares/Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved, as established by the Committee.

 

9.4    Form and Timing of Payment of Performance Shares/Units. Payment of earned
Performance Shares/Units shall be made in a single lump sum within seventy-five
(75) calendar days following the close of the applicable Performance Period.
Subject to the terms of this Plan, the Committee, in its sole discretion, may
pay earned Performance Shares/Units in the form of cash or in Shares (or in a
combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Shares/Units at the close of the applicable
Performance Period. Such Shares may be granted subject to any restrictions
deemed appropriate by the Committee.

 

At the time of grant or shortly thereafter, the Committee, at its discretion and
in accordance with terms designated by the Committee, may allow for a voluntary
and/or mandatory deferral of all or any part of an otherwise earned Performance
Share/Unit Award.

 

Unless otherwise designated by the Committee at the time of grant, Participants
holding grants of Performance Shares and/or Performance Units that have been
earned, but not yet distributed to Participants, shall be credited with regular
cash dividends paid with respect to the underlying Shares or Units while they
are so held. The Committee may apply any restrictions to the dividends that the
Committee deems appropriate. Without limiting the generality of the preceding
sentence, if the grant or vesting of Performance Shares and/or Performance Units
granted to a Named Executive Officer is designed to comply with the requirements
of the Performance-Based Exception, the Committee may (but need not) apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Performance Shares and/or Performance Units, such that the
dividends and/or the Performance Shares and/or Performance Units maintain
eligibility for the Performance-Based Exception. In addition, Participants may,
at the discretion of the Committee, be entitled to exercise their voting rights
with respect to Performance Shares.

 

9.5    Termination of Employment. Subject to Article 17, unless otherwise set
forth in the Participant’s Award Agreement, in the event a Participant’s
employment with the Company and/or its Subsidiaries is terminated during a
Performance Period by the Company and/or its Subsidiaries for Cause, or
terminated by the Participant by reason of voluntary resignation (which shall
not include resignation upon Disability or Retirement), all Performance
Shares/Units shall be forfeited by the Participant to the Company.

 

 

16



--------------------------------------------------------------------------------

 

Subject to Article 17, unless determined otherwise by the Committee and set
forth in the Participant’s Award Agreement, in the event the employment of a
Participant is terminated by reason of death, Disability, Retirement, or
termination by the Company and/or its Subsidiaries without Cause during the
Performance Period, the Participant shall receive a payout of the earned
Performance Shares/Units which is prorated, as specified by the Committee.

 

Payment of earned Performance Shares/Units shall be made at a time specified by
the Committee in its sole discretion and set forth in the Participant’s Award
Agreement. Notwithstanding the foregoing, with respect to Named Executive
Officers who retire during a Performance Period, payments shall be made at the
same time as payments are made to Participants who did not terminate employment
during the applicable Performance Period.

 

9.6    Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Performance Shares/Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

 

 

Article 10.    Other Incentive Awards

 

10.1    Grant of Other Incentive Awards. Subject to the terms and provisions of
the Plan, Other Incentive Awards may be granted to Participants in such amount,
upon such terms, and at any time and from time to time as shall be determined by
the Committee.

 

10.2    Other Incentive Award Agreement. Each Other Incentive Award grant shall
be evidenced by an Award Agreement that shall specify the amount of the Other
Incentive Award granted, the terms and conditions applicable to such grant, the
applicable Performance Period and performance goals, and such other provisions
as the Committee shall determine, subject to the terms and provisions of the
Plan. Each Other Incentive Award must be tied to performance-based goals and a
period of performance of at least one year in duration.

 

10.3    Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Other Incentive Awards may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in the
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

 

10.4    Form and Timing of Payment of Other Incentive Awards. Payment of Other
Incentive Awards shall be made at such times and in such form, either in cash or
in Shares (or a combination thereof) as established by the Committee subject to
the terms of the Plan. Such Shares may be granted subject to any restrictions
deemed appropriate by the Committee. Without limiting the generality of the
foregoing, annual incentive awards

 

17



--------------------------------------------------------------------------------

may be paid in the form of Shares and/or Other Incentive Awards (which may or
may not be subject to restrictions, at the discretion of the Committee).

 

 

Article 11.    Stock Options for Non-Employee Directors

 

11.1    Grant of Options.

 

(a) On May 10, 2002, the day after the date of the 2002 Annual Meeting of
Shareholders of the Corporation, and, thereafter, on the day after the date of
each annual meeting of shareholders of the Corporation, each person who is a
Non-Employee Director immediately after such meeting of stockholders shall be
granted a Nonqualified Stock Option to purchase 3,000 shares of Common Stock.

 

(b) On the day after their election to the Board, new Directors shall be granted
a Nonqualified Stock Option to purchase 10,000 shares of Common Stock. This
grant will be in lieu of his/her first normal annual grant.

 

(c) The Board or the Committee may also make grants of Nonqualified Stock
Options and other Awards under this Plan to Non-Employee Directors in its
discretion. The terms and conditions of any such discretionary grants of
Nonqualified Stock Options shall be consistent with this Article 11, except to
the extent otherwise provided in the applicable Agreement.

 

11.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine.

 

11.3    Option Price. The Option Price shall be at least equal to one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted and which Option Price may not be subsequently changed except pursuant
to Section 4.3 hereof.

 

11.4    Vesting and Duration of Options. Each option granted shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each option. Unless otherwise designated by the Committee at the time of grant,
no Option shall be exercisable later than the tenth (10th) anniversary date of
its grant.

 

11.5    Payment. Each Option shall be exercised by the delivery of a written
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares (or arrangement made for such payment by a broker or similar person
satisfactory to the Company).

 

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent, or (b) by tendering (including by
attestation) previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price (provided that if any
Shares which are tendered were not purchased by the Participant on the open
market, such Shares must have been held by the Participant for at least six (6)
months prior to their tender) or (c) by a combination of (a) and (b).

 

 

18



--------------------------------------------------------------------------------

 

The Committee also may allow cashless exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to the Participant, in the Participant’s
name (or another name satisfactory to the Company.) Share certificates in an
appropriate amount based upon the number of Shares purchased under the
Option(s).

 

11.6    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, without limitation, restrictions under applicable
Federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded and under any blue sky or
state securities laws applicable to such Shares.

 

11.7    Termination of Directorship.

 

(a) Retirement, Death, or Other Termination. Unless otherwise specified in the
agreement relating to an Option, if a Non-Employee Director’s service to the
Corporation terminates, each Option held by such Non-Employee Director may
thereafter be exercised by such Non-Employee Director (or such Non-Employee
Director’s executor, administrator, legal representative or similar person)
until and including the earliest to occur of (i) the date which is 3 years (or
such other period as set forth in the Agreement relating to such option) after
the effective date of such Non-Employee Director’s termination of service, and
(ii) the expiration date of the term of such Option.

 

(b) Death Following Termination of Service. Unless otherwise specified in the
Agreement relating to an Option, if a Non-Employee Director dies during the
period set forth in Section 11.7(a) following termination of employment (or,
such other period as set forth in the Agreement relating to an Option), each
option held by such Non-Employee Director may thereafter be exercised by such
Non-Employee Director’s executor, administrator, legal representative,
beneficiary or similar person until and including the earliest to occur of (i)
the date which is 1 year (or such other period as set forth in the Agreement
relating to such Option) after the date of death and (ii) the expiration date of
the term of such Option.

 

11.8    Nontransferability of Options. Except as otherwise provided in an Award
Agreement, no Option granted to a Non-Employee Director may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in an Award Agreement, each Option granted to a Non-Employee
Director shall be exercisable during a Non-Employee Director’s lifetime only by
such Non-Employee Director.

 

 

Article 12.    Termination of Non-Employee Directors’ Retirement Plan

 

12.1    Purpose. The Board of Directors has determined that a greater portion of
Maytag Director compensation should be equity-based compensation linked to
company

 

19



--------------------------------------------------------------------------------

performance. Therefore, the Board has determined that it is in the best interest
of the Corporation and its shareholders to terminate the Non-Employee Directors’
Retirement Plan and replace it with an equivalent amount of stock-based
compensation.

 

12.2    Conditions of Non-Employee Director Retirement Plan Termination.
Termination of the Non-Employee Directors’ Retirement Plan is not effective
until and unless Shareholders approve this 2002 Employee and Director Stock
Incentive Plan.

 

In order that such termination will not adversely affect the rights of persons
currently receiving or entitled to receive benefits under the Non-Employee
Directors’ Retirement Plan.

 

(a) The termination will have no effect on those former directors currently
receiving pension benefits under the Non-Employee Directors’ Retirement Plan.

 

(b) Individuals who are directors on the effective date of termination will be
allowed to elect either (1) an award of an amount of Restricted Stock Units
equal to the present value of the director’s then current benefit under the
Non-Employee Directors’ Retirement Plan; or (2) remain in the current
Non-Employee Directors’ Retirement Plan.

 

 

Article 13.    Performance Measures

 

Unless and until the Committee proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this Article
13, the attainment of which may determine the degree of payout and/or vesting
with respect to Awards to Named Executive Officers which are designed to qualify
for the Performance-Based Exception, the performance measure(s) to be used for
purposes of such grants shall be chosen from among the following:

 

(a) Earnings (before or after taxes);

 

(b) Earnings per share;

 

(c) Economic value added;

 

(d) Gross revenues;

 

(e) Net income (before or after taxes);

 

(f) Return measures (including, but not limited to, return on assets, capital,
equity or sales);

 

(g) Share price measures (including, but not limited to, growth measures and
total shareholder return);

 

(h) Cash flow return on investment; and

 

(i) Cash value added.

 

The Committee shall have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that such discretion may not be exercised with respect to Awards which
are designed to qualify for

 

20



--------------------------------------------------------------------------------

the Performance-Based Exception in a manner that increases the amounts payable
with respect thereto.

 

 

Article 14.    Beneficiary Designation

 

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) who may exercise any Option
after the Participant’s death and/or to whom any benefit under the Plan is to be
paid in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, Options may be
exercised after the Participant’s death by the Participant’s executor,
administrator, legal representative, or similar person, and benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.

 

 

Article 15.    Deferrals

 

The Committee may permit a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the lapse or waiver of restrictions with respect
to Restricted Stock, or the satisfaction of any requirements or goals with
respect to Performance Units/Shares or Other Incentive Awards. If any such
deferral election is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals.

 

 

Article 16.    Rights of Employees

 

16.1    Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company or any Subsidiary.

 

For purposes of this Plan, a transfer of a Participant’s employment between the
Company and a Subsidiary, or between Subsidiaries, shall not be deemed to be a
termination of employment. Upon such a transfer, the Committee may make such
adjustments to outstanding Awards as it deems appropriate to reflect the changed
reporting relationships.

 

16.2    Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

 

 

Article 17.    Change of Control

 

17.1    Treatment of Outstanding Awards. Upon the occurrence of a Change of
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:

 

 

21



--------------------------------------------------------------------------------

 

(a) Any and all Options and SARs shall become immediately exercisable, and shall
remain exercisable throughout their entire remaining term, notwithstanding any
subsequent termination of employment or service on the Board;

 

(b) Any Period of Restriction and other restrictions imposed on Restricted
Shares shall lapse;

 

(i) Unless otherwise specified in Participant’s Award Agreement at time of
grant, the target payout opportunity attainable under all outstanding Awards of
Performance Units and Performance Shares and Other Incentive Awards shall be
deemed to have been fully earned for the entire Performance Period(s) as of the
effective date of the Change of Control. The vesting of all such Awards shall be
accelerated as of the effective date of the Change of Control, and in full
settlement of such Awards, there shall be paid out in cash to Participants
within thirty (30) days following the effective date of the Change of Control
the maximum of all Award opportunities associated with such outstanding Awards;
and

 

(c) Unless otherwise specified in Participant’s Award Agreement at the time of
grant, all Restricted Stock Units shall vest and be paid out.

 

17.2    Termination, Amendment, and Modifications of Change-of-Control
Provisions. Notwithstanding any other provision of this Plan or any Award
Agreement provision, the provisions of this Article 17 may not be terminated,
amended, or modified to affect adversely any Award theretofore granted under the
Plan without the prior written consent of the Participant with respect to said
Participant’s outstanding Awards.

 

 

Article 18.    Amendment, Modification, and Termination

 

18.1    Amendment, Modification, and Termination. Subject to the terms of the
Plan, the Board may at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part, provided, however, that no amendment
shall be made without shareholder approval if such amendment would:

 

(a) increase the maximum number of Shares available under this Plan (subject to
section 4.3);

 

(b) extend the term of this Plan;

 

(c) expand the classes of persons to whom Awards may be made under Article 5 of
the Plan;

 

(d) increase the number of Shares which may be granted under Awards to any one
Participant under section 4.1;

 

(e) increase the percentage of Shares available for Awards of Restricted Stock
or unrestricted Shares;

 

22



--------------------------------------------------------------------------------

 

(f) permit unrestricted Shares to be granted other than in lieu of cash payments
under other incentive plans and programs of the Company and its Subsidiaries;

 

(g) allow the creation of additional types of Awards;

 

(h) permit decreasing the Option Price on any outstanding Option or the base
price on any Stock Appreciation Right, except to the extent permitted in Section
4.3;

 

(i) permit shortening the Performance Period to less than one year or removing
or waiving performance goals except to the extent permitted under Article 17
(Change of Control); or

 

(j) change any of the provisions of this Section 18.1.

 

The Committee shall not have the authority to cancel outstanding Awards and
issue substitute Awards in replacement thereof.

 

Subject to the above provision, the Board shall have authority to amend the Plan
to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.

 

18.2    Awards Previously Granted. The Committee may amend the terms of any
Option or other award therefore granted, prospectively or retroactively, but no
such amendment (a) shall cause a qualified performance-based Award to cease to
qualify for the Performance-Based Exception; (b) impair the rights of any holder
without the holder’s consent except such amendment made to cause the Plan or
Award to qualify for any exemption provided by Rule 16b-3; or (c) modify the
term of any Option or other Award in a manner not permitted by the Plan.

 

 

Article 19.    Withholding

 

19.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan.

 

19.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All such elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

 

23



--------------------------------------------------------------------------------

 

 

Article 20.    Indemnification

 

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan. Such person shall
be indemnified by the Company for all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation of Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

 

Article 21.    Successors

 

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

 

Article 22.    Legal Construction

 

22.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

22.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

22.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

22.4    Governing Law. To the extent not pre-empted by federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of Delaware.

 

24